Name: Council Decision 2010/788/CFSP of 20Ã December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  defence;  European construction;  international affairs
 Date Published: 2010-12-21

 21.12.2010 EN Official Journal of the European Union L 336/30 COUNCIL DECISION 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 14 May 2008, the Council adopted Common Position 2008/369/CFSP concerning restrictive measures against the Democratic Republic of the Congo (1) following the adoption by the United Nations Security Council on 31 March 2008 of Resolution 1807 (2008) (UNSCR 1807 (2008)). (2) On 1 December 2010, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1533 (2004) (UNSCR 1533 (2004)) amended the list of persons and entities which are subject to restrictive measures. (3) The procedure for amending the Annex to this Decision should include providing to designated persons and entities the grounds for listing so as to give them an opportunity to present observations. Where observations are submitted or where substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person or entity concerned accordingly. (4) This Decision respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial, the right to property and the right to the protection of personal data. This Decision should be applied in accordance with those rights and principles. (5) This Decision also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of Security Council resolutions. (6) Common Position 2008/369/CFSP should therefore be repealed and replaced by this Decision. (7) The Union implementing measures are set out in Council Regulation (EC) No 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of the Congo (2) and Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (3), HAS ADOPTED THIS DECISION: Article 1 1. The direct or indirect supply, sale or transfer of arms and any related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned to all non-governmental entities and individuals operating in the territory of the Democratic Republic of the Congo (DRC) by nationals of Member States or from the territories of Member States, or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall also be prohibited to: (a) grant, sell, supply or transfer technical assistance, brokering services and other services related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to all non-governmental entities and individuals operating in the territory of the DRC; (b) provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any grant, sale, supply, or transfer of related technical assistance, brokering services and other services, directly or indirectly to all non-governmental entities and individuals operating in the territory of the DRC. Article 2 1. Article 1 shall not apply to: (a) the supply, sale or transfer of arms and any related materiel or the provision of technical assistance, financing, brokering services and other services related to arms and related materiel intended solely for support of, or use by, the United Nations Organisation Mission in the DRC (MONUC); (b) the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to the DRC by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only; (c) the supply, sale or transfer of non-lethal military equipment intended solely for humanitarian or protective use, or the provision of technical assistance and training, related to such non-lethal equipment. 2. The supply, sale or transfer of arms and any related materiel or the provision of services or technical assistance and training referred to in paragraph 1 shall be subject to prior authorisation by the competent authorities of the Member States. 3. Member States shall give the Sanctions Committee established pursuant to UNSCR 1533 (2004) (Sanctions Committee) advance notification of any shipment of arms and related materiel for the DRC, or any provision of technical assistance, financing, brokering services and other services related to military activities in the DRC, other than those referred to in paragraphs 1(a) and (b). Such notification shall contain all relevant information, including, where appropriate, the end-user, the proposed date of delivery and the itinerary of shipments. 4. Member States shall consider deliveries under paragraph 1 on a case-by-case basis, taking full account of the criteria set out in Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (4). Member States shall require adequate safeguards against misuse of authorisations granted pursuant to paragraph 2 and, where appropriate, make provisions for repatriation of the arms delivered and related materiel. Article 3 Restrictive measures as provided for in Articles 4(1) and 5(1) and (2) shall be imposed against the following persons and, as appropriate, entities, designated by the Sanctions Committee:  persons or entities acting in violation of the arms embargo and related measures as referred to in Article 1,  political and military leaders of foreign armed groups operating in the DRC who impede the disarmament and the voluntary repatriation or resettlement of combatants belonging to those groups,  political and military leaders of Congolese militias receiving support from outside the DRC, who impede the participation of their combatants in disarmament, demobilisation and reintegration processes,  political and military leaders operating in the DRC and recruiting or using children in armed conflicts in violation of applicable international law,  individuals operating in the DRC and committing serious violations of international law involving the targeting of children or women in situations of armed conflict, including killing and maiming, sexual violence, abduction and forced displacement,  individuals obstructing the access to or the distribution of humanitarian assistance in the eastern part of the DRC,  individuals or entities supporting the illegal armed groups in the eastern part of the DRC through illicit trade of natural resources. The relevant persons and entities are listed in the Annex. Article 4 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons referred to in Article 3. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where the Sanctions Committee: (a) determines in advance and on a case-by-case basis that such entry or transit is justified on the grounds of humanitarian need, including religious obligation, (b) concludes that an exemption would further the objectives of relevant resolutions of the Security Council, that is to say peace and national reconciliation in the DRC and stability in the region, (c) authorises in advance and on a case-by-case basis, the transit of individuals returning to the territory of the State of their nationality, or participating in efforts to bring to justice perpetrators of grave violations of human rights or international humanitarian law. 4. In cases where, pursuant to paragraph 3, a Member State authorises the entry into, or transit through, its territory of persons designated by the Sanctions Committee, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 5 1. All funds, other financial assets and economic resources owned or controlled directly or indirectly by the persons or entities referred to in Article 3 or held by entities owned or controlled directly or indirectly by them or by any persons or entities acting on their behalf or at their direction, as identified in the Annex, shall be frozen. 2. No funds, other financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of the persons or entities referred to in paragraph 1. 3. Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds, other financial assets and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds, or other financial assets and economic resources; (d) necessary for extraordinary expenses, after notification by the Member State concerned to, and approval by, the Sanctions Committee; (e) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds, other financial assets and economic resources may be used to satisfy that lien or judgment provided that the lien or judgment was entered before designation by the Sanctions Committee of the person or entity concerned, and is not for the benefit of a person or entity referred to in Article 3, after notification by the Member State concerned to the Sanctions Committee. 4. The exemptions referred to in paragraph 3(a), (b) and (c) may be made after notification to the Sanctions Committee by the Member State concerned of its intention to authorise, where appropriate, access to such funds, other financial assets and economic resources, and in the absence of a negative decision by the Sanctions Committee within four working days of such notification. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to restrictive measures, provided that any such interest, other earnings and payments remain subject to paragraph 1. Article 6 The Council shall amend the list contained in the Annex on the basis of the determinations made by the Security Council or by the Sanctions Committee. Article 7 1. Where the United Nations Security Council or the Sanctions Committee lists a person or entity, the Council shall include such person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 8 1. The Annex shall include the grounds for listing of listed persons and entities as provided by the United Nations Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the United Nations Security Council or by the Sanctions Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the United Nations Security Council or by the Sanctions Committee. Article 9 This Decision shall be reviewed, amended or repealed as appropriate, as determined by the United Nations Security Council. Article 10 Common Position 2008/369/CFSP is hereby repealed. Article 11 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 127, 15.5.2008, p. 84. (2) OJ L 152, 15.6.2005, p. 1. (3) OJ L 193, 23.7.2005, p. 1. (4) OJ L 335, 13.12.2008, p. 99. ANNEX a) List of persons referred to in Articles 3, 4 and 5 Name Alias Date of birth/place of birth Identifying information Reasons Date of designation Frank Kakolele BWAMBALE Frank Kakorere Frank Kakorere Bwambale Left the CNDP in January 2008. As of December 2008 resides in Kinshasa. Former RCD-ML leader, exercising influence over policies and maintaining command and control over the activities of RCD-ML forces, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. 1.11.2005 Gaston IYAMUREMYE Rumuli Byiringiro Victor Rumuli Victor Rumuri Michel Byiringiro 1948 Musanze District (Northern Province), Rwanda Ruhengeri, Rwanda Second Vice President of FDLR Brigadier General As of November 2010, resides either in Kibua, North Kivu,DRC, or in Aru, Orientale Province, DRC. According to multiple sources, including the UNSC DRC Sanctions Committees Group of Experts, Gaston Iyamuremye is the second vice president of the FDLR and is considered a core member of the FDLR military and political leadership. Gaston Iyamuremye also ran Ignace Murwanashyakas (President of the FDLR) office in Kibua, DRC until December 2009. 1.12.2010 JÃ ©rÃ ´me KAKWAVU BUKANDE JÃ ©rÃ ´me Kakwavu Congolese Known as: Commandant JÃ ©rÃ ´me As of June 2010, has been arrested and is now being held in Kinshasa central prison. Judicial proceedings have been initiated against him and two other of the five senior FARDC officers. Former President of UCD/FAPC. FAPCs control of illegal border posts between Uganda and the DRC - a key transit route for arms flows. As President of the FAPC, he exercises influence over policies and maintains command and control over the activities of FAPC forces, which have been involved in arms trafficking and, consequently, in violations of the arms embargo. Given the rank of General in the FARDC in December 2004. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002. One of five senior FARDC officers who had been accused of serious crimes involving sexual violence and whose cases the Security Council had brought to the Governments attention during its visit in 2009. 1.11.2005 Germain KATANGA Congolese Under house arrest in Kinshasa from March 2005 for FRPI involvement in human rights abuses. Handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. FRPI chief. Appointed General in the FARDC in December 2004. Involved in weapons transfers, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. 1.11.2005 Thomas LUBANGA Ituri Congolese Arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses. Transferred to the ICC by the Congolese authorities on 17 March 2006. As of December 2008 is being tried for war crimes. President of the UPC/L, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. 1.11.2005 Khawa Panga MANDRO Kawa Panga Kawa Panga Mandro Kawa Mandro Yves Andoul Karim Mandro Panga Kahwa Yves Khawa Panga Mandro 20 August 1973, Bunia Congolese Known as: Chief Kahwa Kawa Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery Ex-President of PUSIC, one of the armed groups and militia referred to in paragraph 20 of Resolution 1493 (2003) involved in arms trafficking, in violation of the arms embargo. In prison in Bunia since 04/05 for sabotage of the Ituri peace process. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children from 2001 to 2002. 1.11.2005 Callixte MBARUSHIMANA 24 July 1963, Ndusu/Ruhen geri Northern Province, Rwanda Rwandan Current location: Paris or ThaÃ ¯s, France Executive Secretary of the FDLR and Vice-President of the FDLR military high command. Political/Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, per Security Council Resolution 1857 (2008) OP 4 (b). 3.3.2009 Iruta Douglas MPAMO Mpano Douglas Iruta Mpamo 28 December 1965, Bashali, Masisi 29 December 1965, Goma, DRC (formerly Zaire) Congolese Based in Goma and Gisenyi, Rwanda. Frequently travels across international border between Rwanda and Congo. Address: Bld Kanyamuhanga 52, Goma Owner/Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company, whose aircraft were used to provide assistance to armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003). Also responsible for disguising information on flights and cargo apparently to allow for the violation of the arms embargo. 1.11.2005 Sylvestre MUDACUMURA Rwandan Known as: Radja, Mupenzi Bernard, General Major Mupenzi, General Mudacumura As of November 2009, continues to serve as FDLR-FOCA military commander. Based in Kibua, Masisi territory, DRC. FDLR commander, exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. Mudacumura (or staff) was in telephone communication with FDLR leader Murwanashyaka in Germany, including at the time of the Busurungi Massacre May 2009, and military commander Major Guillaume during Umoja Wetu and Kimia II operations in 2009. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 27 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2007. 1.11.2005 Leodomir MUGARAGU Manzi Leon Leo Manzi 1954 1953 Kigali, Rwanda Rushashi (Northern Province), Rwanda Address: Katoyi, North Kivu, DRC FDLR/FOCA Chief of Staff Brigadier General According to open-source and official reporting, Leodomir Mugaragu is the Chief of Staff of the Forces Combattantes Abucunguzi/Combatant Force for the Liberation of Rwanda (FOCA), the FDLRs armed wing. According to official reporting Mugaragu is a senior planner for FDLRs military operations in the eastern DRC. 1.12.2010 Leopold MUJYAMBERE Musenyeri Achille Frere Petrus Ibrahim 17 March 1962, Kigali, Rwanda Est. 1966 Rwandan Rank: Colonel Current location: Mwenga, South Kivu, DRC Commander of the Second Division of FOCA / the Reserve Brigades (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council Resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 Dr. Ignace MURWANASHYAKA Ignace 14 May 1963, Butera (Rwanda) Ngoma, Butare (Rwanda) Rwandan Resident in Germany As of November 2009, still recognized as the President of the FDLR-FOCA political branch and supreme commander of the FDLR armed forces Arrested by German Federal Police on 17 November 2009 on suspicion of committing crimes against humanity and war crimes in the DRC, as well as on the basis of other charges related to the forming and membership of a foreign terrorist organization. President of the FDLR, and supreme commander of the FDLR armed forces exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. In telephone communication with FDLR military field commanders (including during the Busurungi May 2009 massacre); gave military orders to the high command; involved in coordinating the transfer of arms and ammunition to FDLR units and relaying specific instructions for use; managing large sums of money raised through illicit sale of natural resources in areas of FDLR control (pg.24-25, 83) Traveled to Uganda in 2006 in violation of travel ban According to the Office of the SRSG on Children and Armed Conflict, he held command responsibility as President and military commander of FDLR for recruitment and use of children by the FDLR in Eastern Congo. 1.11.2005 Straton MUSONI IO Musoni 6 April 1961 (possibly 4 June 1961) Mugambazi, Kigali, Rwanda Rwandan passport expired on 10 September 2004 Resident in Neuffen, Germany As of November 2009, still recognized as the 1st Vice President of the FDLR-FOCA political branch and President of the FDLR military high command. Arrested by German Federal Police on 17 November 2009 on suspicion of committing crimes against humanity and war crimes in the DRC, as well as on the basis of other charges related to the forming and membership of a foreign terrorist organization. Through his leadership of the FDLR, a foreign armed group operating in the DRC, Musoni is impeding the disarmament and voluntary repatriation or resettlement of combatants belonging to those groups, in breach of Resolution 1649 (2005). 29.3.2007 Jules MUTEBUTSI Jules Mutebusi Jules Mutebuzi Colonel Mutebutsi South Kivu Congolese (South Kivu) Arrested by the Rwandan authorities in December 2007 when he tried to cross the border into the DRC. Reportedly he is currently restrained. Former FARDC Deputy Military Regional Commander of 10th MR in April 2004, dismissed for indiscipline and joined forces with other renegade elements of former RCDG to take town of Bukavu in May 2004 by force. Implicated in the receipt of weapons outside of FARDC structures and provision of supplies to armed groups and militia mentioned in paragraph 20 of Resolution 1493 (2003), in violation of the arms embargo. 1.11.2005 Mathieu, Chui NGUDJOLO Cui Ngudjolo Colonel or General Surrendered by the Government of the DRC to the International Criminal Court on 7 February 2008. FNI Chief of Staff and former Chief of Staff of the FRPI, exercising influence over policies and maintaining command and control the activities of FRPI forces, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. Arrested by MONUC in Bunia in October 2003. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children under 15 years old in Ituri in 2006. 1.11.2005 Floribert Ngabu NJABU Floribert Njabu Floribert Ndjabu Floribert Ngabu Ndjabu Arrested and placed under house arrest in Kinshasa from March 2005 for FNI involvement in human rights abuses. President of FNI, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. 1.11.2005 Laurent NKUNDA Nkunda Mihigo Laurent Laurent Nkunda Bwatare Laurent Nkundabatware Laurent Nkunda Mahoro Batware Laurent Nkunda Batware 6 February 1967 North Kivu/Rutshuru 2 February 1967 Congolese Known as: Chairman General Nkunda Papa Six Arrested on Rwandan soil in January 2009 and subsequently replaced as commander of the CNDP in North Kivu. Former RCD-G General. Joined forces with other renegade elements of former RCD-G to take Bukavu in May 04 by force. In receipt of weapons outside of FARDC in violation of the arms embargo. Founder, National Congress for the Peoples Defense, 2006; Senior Officer, Rally for Congolese Democracy- Goma (RCD-G), 1998- 2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 264 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2009. As of November 2009, despite arrest in Rwanda in January 2009 and removal as President of CNDP, retains some control over CNDP and its international network. 1.11.2005 Felicien NSANZUBUKI-RE Fred Irakeza 1967 Murama, Kinyinya, Rubungo, Kigali, Rwanda According to multiple sources, Felicien Nsanzubukire is the 1st battalion leader of the FDLR, and is based in the Uvira-Sange area of South Kivu. Felicien Nsanzubukire has been a member of the FDLR since at least 1994 and operating in eastern DRC since October 1998. The UNSC DRC Sanction Committees Group of Experts reports that Felicien Nsanzubukire supervised and coordinated the trafficking of ammunition and weapons between at least November 2008 and April 2009 from the United Republic of Tanzania, via Lake Tanganyika, to FDLR units based in the Uvira and Fizi areas of South Kivu. 1.12.2010 Pacifique NTAWUNGUKA Colonel Omega Nzeri Israel Pacifique Ntawungula 1 January 1964, Gaseke, Gisenyi Province, Rwanda Est. 1964 Rwandan Rank: Colonel Current Location: Peti, Walikale - Masisis border, DRC Other: Received military training in Egypt Commander of the First Division of FOCA (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council Resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 James NYAKUNI Ugandan Trade partnership with Commandant Jerome, particularly smuggling across the DRC/Uganda border, including suspectted smuggling of weapons and military material in unchecked trucks. Violation of the arms embargo and provision of assistance to armed groups and militia referred to in paragraph 20 of Resolution 1493 (2003), including financial support that allows them to operate militarily. 1.11.2005 Stanislas NZEYIMANA Deogratias Bigaruka Izabayo Bigaruka Bigurura Izabayo Deo Jules Mateso Mlamba 1 January 1966, Mugusa (Butare), Rwanda Est. 1967 Alt. 28 August 1966 Rwandan As of November 2009, recognized as Major General Stanislas Nzeyimana, FDLR Deputy Commander Current location: Kalonge, Masisi, North Kivu, DRC or Kibua, DRC. Frequent travel to Kigoma Deputy Commander of the FOCA (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council Resolution 1857 (2008) OP4 (d) and (e). 3.3.2009 DieudonnÃ © OZIA MAZIO Ozia Mazio 6 June 1949, Ariwara Congolese Known as: Omari Mr Omari Deceased in Ariwara on 23 September 2008. President of FEC in Aru territory. Financial schemes with Commandant Jerome and FAPC and smuggling across the DRC/Uganda border, allowing supplies and cash to be made available to Commandant Jerome and his troops. Violation of the arms embargo, including by providing assistance to armed groups and militia referred to in paragraph 20 of Resolution 1493 (2003). 1.11.2005 Bosco TAGANDA Bosco Ntaganda Bosco Ntagenda General Taganda Congolese Known as: Terminator Major As of November 2009, de facto military head of CNDP following arrest of General Laurent Nkunda in January 2009. Former chief of staff of the CNDP. Based in Bunagana and Rutshuru. Since appointment as the de facto military head of CNDP in January 2009, has been instructed to manage integration into FARDC and given the post of deputy operational commander for Kimia II although this is officially denied by FARDC UPC/L military commander, exercising influence over policies and maintaining command and control over the activities of UPC/L, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. He was appointed General in the FARDC in December 2004 but refused to accept the promotion, therefore remaining outside of the FARDC. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002 and 2003, and 155 cases of direct and/or command responsibility for recruitment and use of children in North Kivu from 2002 to 2009. As CNDP Chief of Staff, had direct and command responsibility for the massacre at Kiwanja (November 2008) 1.11.2005 Innocent ZIMURINDA September 1, 1972 1975 Ngungu, Masisi Territory, North Kivu Province, DRC Lt. Col. According to opensource and official reporting, Lt Col Innocent Zimurinda was an officer in the CongrÃ ¨s National pour la DÃ ©fense du Peuple (CNDP) which was integrated into Forces ArmÃ ©es de la RÃ ©publique DÃ ©mocratique du Congo (FARDC) in early 2009. According to multiple sources, Lt Col Innocent Zimurinda, in his capacity as one of the commanders of the FARDC 231st Brigade, gave orders that resulted in the massacre of over 100 Rwandan refugees, mostly women and children, during an April 2009 military operation in the Shalio area. The UNSC DRC Sanctions Committees Group of Experts reported that Lt Col Innocent Zimurinda was witnessed first hand refusing to release three children from his command in Kalehe, on August 29, 2009. According to multiple sources, Lt Col Innocent Zimurinda, prior to the CNDPs integration into FARDC, participated in a November 2008 CNDP operation that resulted in the massacre of 89 civilians, including women and children, in the region of Kiwanja. In March 2010, 51 human rights groups working in eastern DRC posted a complaint online alleging that Lt Col Innocent Zimurinda was responsible for multiple human rights abuses involving the murder of numerous civilians, including women and children, between February 2007 and August 2007. Lt Col Innocent Zimurinda has also been accused in the same complaint to be responsible for the rape of a large number of women and girls. According to a May 21, 2010, statement by the Special Representative of the Secretary General for Children and Armed Conflict, Innocent Zimurinda has been involved in the arbitrary execution of child soldiers, including during operation Kimia II. According to the same statement, he denied access by the UN Mission in the DRC (MONUC) to screen troops for minors. According to the UNSC DRC Sanctions Committees Group of Experts, Lt Col Zimurinda holds direct and command responsibility for child recruitment and for maintaining children within troops under his command. 1.12.2010 b) List of entities referred to in Articles 3, 4 and 5 Name Alias Address Identifying information Reasons Date of designation BUTEMBO AIRLINES (BAL) Butembo, DRC Privately-owned airline, operates out of Butembo As of December 2008, BAL no longer holds an aircraft operating license in the DRC. Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008) used his airline to transport FNI gold, rations and weapons between Mongbwalu and Butembo. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 29.3.2007 CONGOCOM TRADING HOUSE Butembo, DRC Tel: +253 (0) 99 983 784 Gold trading house in Butembo. CONGOCOM was owned by Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008). Kambale acquired almost all the gold production in the Mongbwalu district, which is controlled by the FNI. The FNI derive substantial income from taxes imposed on this production. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 29.3.2007 COMPAGNIE AERIENNE DES GRANDS LACS (CAGL) GREAT LAKES BUSINESS COMPANY (GLBC) CAGL, Avenue PrÃ ©sident Mobutu Goma, DRC (CAGL also has an office in Gisenyi, Rwanda) GLBC, PO Box 315, Goma, DRC (GLBC also has an office in Gisenyi, Rwanda) As of December 2008, GLBC no longer had any operational aircraft, although several aircraft continued flying in 2008 despite UN sanctions. CAGL and GLBC are companies owned by Douglas MPAMO, an individual already subject to sanctions under Resolution 1596 (2005). CAGL and GLBC were used to transport arms and ammunition in violation of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 29.3.2007 MACHANGA LTD Kampala, Uganda Gold export company in Kampala (Directors: Mr. Rajendra Kumar Vaya and Mr. Hirendra M. Vaya). MACHANGA bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 29.3.2007 TOUS POUR LA PAIX ET LE DEVELOPPEMENT (NGO) TPD Goma, North Kivu As of December 2008, TPD still existed and had offices in several towns in Masisi and Rutshuru territories, but its activities had almost ceased. Implicated in violation of the arms embargo, by providing assistance to RCD-G, particularly in supplying trucks to transport arms and troops, and also by transporting weapons to be distributed to parts of the population in Masisi and Rutshuru, North Kivu, in early 2005 1.11.2005 UGANDA COMMERCIAL IMPEX (UCI) LTD Kajoka Street Kisemente Kampala, Uganda Tel.: +256 41 533 578/9; Alternative address: PO Box 22709 Kampala, Uganda Gold export company in Kampala. (Directors Mr. J.V. LODHIA  known as Chuni- and his son Mr. Kunal LODHIA). UCI bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 29.3.2007